       Case 2:15-cv-00169-SWS Document 128-1 Filed 05/06/19 Page 1 of 3

Matt Gaffney
Wyoming Bar No. 6-4045
Sublette County Attorney’s Office
43 East Pine Street
P.O. Box 1010
Pinedale, Wyoming 82941
307.367.2300
Attorney/or Defendant Michael Crosson



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING


WESTERN WATERSHEDS PROJECT; NATIONAL                    )
PRESS PHOTOGRAPHERS ASSOCIATION; and                    )
NATURAL RESOURCES DEFENSE COUNCIL, INC;                 )
                                                        )
                                    Plo intl/ic         )
                                    v.                  )
                                                        )
BRIDGET HILL. in her official capacity as               )   Civil No. 1 5-CV- 169-s
Attorney General of Wyoming; TODD PARFITT.              )
in his official capacity as Director of the Wyoming     )
Department of Environmental Quality: PATRICK L.         )
LEBRUN. in his official capacity as County Attorney
of Fremont County. Wyoming: JOSHUA SMITH,               )
in his official capacity as County Attorney of          )
Lincoln County. Wyoming; MICHAEL CROSSON. in            )
1-us official capacity as County Attorney of Sublette
County, Wyoming.                                        )
                                                        )
                                    Defendants.




       MEMORANDUM IN SUPPORT OF DEFENDANT CROSSON’S MOTION

    Defendant Michael Crosson, County and Prosecuting Attorney for Sublette County.

Wyoming. by and through his undersigned counsel, respectfully submits this memorandum in

support of the accompanying motion and order.




                                                  1
        Case 2:15-cv-00169-SWS Document 128-1 Filed 05/06/19 Page 2 of 3




                                   BACKGROUND HISTORY

        Plaintiffs prevailed in the above captioned matter and are now reqciesting fees pursuant to

42 U.S.C. §1988 and Local Rule 54.3 in the amount of $795,542.00 for attorney fees and

$21,396.24 in expenses.

        Counsel for Defendant Crosson attempted to settle this matter with Counsel for Public

Jtistice in December 201$ for an amount directly attributed to Plaintiffs’ time spent litigating

matters specific to Sublette County. Plaintiffs rejected that settlement offer.

        While not binding on this Court, 1-lendrickson v. &ansiad. 934 F.2d 15$ (1991) provides

relevant and instructive guidance in this matter. There the Court held that “the district court

based its fee allocation on the interrelated nature of the claims against the state and county

officials, the primary culpability of the state officials, and counseFs devotion of only ten percent

of their time seeking relief from county officials. These are legitimate grounds for the court’s

allocation.” Id. at 1 64.

        In this case, Sublette County played no role in drafting. amending or approving the

statutes in question. Sublette County never enforced, threatened to enforce, or implied that the

offending statutes would be enforced against any individual or group. During litigation, Sublette

County submitted no discovery requests or intenogatories. It did not retain any expert witnesses.

It did not appeal any Court decision. At best, giving every favorable inference to Plaintiffs

Sublette County was an insignificant party. Plaintiffs suffered little to no economic harm, or

really any harm whatsoever, by Sublette County’s actions during the past four years of litigation.

It is clear that Sublette County did not drive the costs of litigation in this matter and awarding the

demand for attorney fees by Plaintiffs against Sublette County or Defendant Crosson is neither

equitable   nor   reasonable.



                                                  2
        Case 2:15-cv-00169-SWS Document 128-1 Filed 05/06/19 Page 3 of 3

       Defendant Crosson respectfully requests this Court to   only   award fees against Defendant

Crosson or Sublette County directly attributable to P1aintiffs litigation efforts against Sublette

County or the Sublette County Attorney. and to dismiss Defendant Crosson as he is no longer a

necessary or proper party to this action.



             6th
Dated this         of May, 2019



                                                     Is! Matt Gaffney

                                                     Matt Gaffney
                                                     Wyoming Bar No. 6-4045
                                                     Sublette County Attorney’s Office
                                                     43 East Pine Street
                                                     P.O. Box 1010
                                                     Pinedale, Wyoming $2941
                                                     307.367.2300
                                                     Attorneyfor Defendant Michael Crosson




                                  CERTIFICATE OF SERVICE

This is to certify that on the
                               6th
                                   of May 2019, the undersigned served the forgoing
Memorandum to all counsel of record using to the CM/ECF System:




                                                     Is! Matt Gaffney
                                                     Matt Gaffney
                                                     Wyoming Bar No. 6-4045
                                                     Sublette County Attorney’s Office
                                                     43 East Pine Street
                                                     Pinedale, Wyoming $2941
                                                     307.367.2300
                                                     Attorney for Defrndant Michael Crosson




                                                 3
